 In the Matter of AMERICAN-FRANCE LINEet aZ.(CITIES SERVICE OILCOMPANY)andINTERNATIONAL SEAMEN'SUNION OF AMERICACase' No. R-157CERTIFICATION OF REPRESENTATIVESDecember 9, 1937On July 16,1937, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections 1 in the aboveentitled case.The Direction of Elections directed that elections bysecret ballot be conducted among the unlicensed personnel, employed inthe deck, engine, and stewards' departments, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, on the vessels operated out of Atlanticand Gulf ports by 52 named companies, including Cities Service OilCompany, New York City. By a' Supplemental Decision and Direc-tion of Elections,2 issued September 17, 1937, similar elections weredirected to be held in nine additional companies. Supplemental oramended decisions have also been issued in this case on August 16,September 11, and November 10, 1937,$ dealing with various matterswhich need not be set forth in detail here.Pursuant to these Decisions and Directions of Elections, an elec-tion by secret ballot has been conducted under the direction and super-vision of Elinore Morehouse Herrick, the Regional Director for theSecond Region (New York City) on the vessels operated out of At-lantic and Gulf ports by Cities Service Oil Company.On November29, 1937, the said Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the election.No objections or exceptionsto the Intermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :0Total number eligible to vote--------------------------------453Total number ballots counted ----------- .----------------------436Total number votes in favor of International Seamen's Union ofAmerica, or its successor, affiliated with the American Federa-tion of Labor-----------------------------------------------7813 N. L.R.B 64.93 N LR. B. 80.8 3 N. L. R B. 74; 3 N.L. R. B. 76, and 4 N.L. R. B. 112, respectively.465 466NATIONALLABOR RELATIONS BOARDTotal number of votes in favor of National Maritime Union ofAmerica,affiliatedwiththeCommittee for ' IndustrialOrganization -----------------------------------------------234Total number of votes in favor of neither organization--------117Total number of blank ballots--------------------------------3Total number of void ballots--------------------------------2Total number of challenged ballots--_ '-------------------------2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that National Maritime Union of America,,affiliated with the Committee for Industrial Organization, has beenselected by a majority of the unlicensed personnel employed in theydeck, engines and stewards' departments, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, on vessels operated out of Atlantic andGulf ports by Cities Service Oil Company, New York City, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, National Maritime Union ofAmerica, affiliated with the Committee for Industrial Organization,is the exclusive 'representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.0